DETAILED ACTION
This action is responsive to the application No. 16/216,201 filed on December 11, 2018. The amendment filed on June 21, 2022 has been entered. The objection to claims 2, 5, 10, 11, 14, 17, 18, and 20 has been withdrawn in light of Applicant’s amendment.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Status
Claims 1, 2, 5-7, 10, 11, 14, 17, 18, and 20 are currently pending and being considered in the Office Action. Claims 3, 4, 8, 9, 12, 13, 15, 16, and 19 are withdrawn.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 2, 10, 11, 17, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Bhatia (U.S. Pat # 6,939,742) of record in view of Pearson (U.S. Pat # 6,501,658) of record.
Regarding independent Claim 1, Bhatia teaches a semiconductor chip package, comprising:
a package substrate (Fig. 3: 14, column 1 line 57); 
a semiconductor chip (Fig. 3: 10, column 1 line 55) mounted on the package substrate (14); 
a thermal interface material (Fig. 1: 26, column 1 line 66; pictured but not labeled in Fig. 3) positioned on the semiconductor chip (10); 
a lid (Fig. 3: 18, column 1 line 60) positioned over the thermal interface material (26), the lid having a flat top surface (see Fig. 3) operable to receive a heatsink (the instant limitation “operable to receive a heatsink” is given patentable weight to the extent it imparts a further structural limitation on the device as claimed, wherein the surface of element 18 is considered capable of having a heatsink mounted thereon, and may function as a heat spreader; see MPEP § 2111.04); and 
a spring biasing mechanism (Fig. 2: 52 & 54, column 2 line 17) positioned between the package substrate (14) and the lid (18) operable to bias the lid (18) away from the package substrate (14) so that the lid (18), when subjected to a compressive force, can translate toward the package substrate (14) and impart a compressive force (the instant limitation “operable to bias… so that…” is considered functional language related to the manner of operating the device, wherein the disclosed device is considered capable of being used in the claimed manner; see MPEP § 2114) on the thermal interface material (26).
Bhatia is silent with respect to a spring biasing mechanism extending along an edge of the package substrate. (Emphasis added)
Pearson discloses a semiconductor chip package comprising:
a package substrate (Fig. 11: 12, column 3 line 60);
a spring biasing mechanism (Fig. 7: 74, column 3 line 46 and Fig. 11: S & B, column 3 lines 56-58) extending along an edge (by broadest reasonable interpretation, the arrangement of S & B as shown in Fig. 11 may be considered to be extending along an edge of 12) of the package substrate (12).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to apply the “a spring biasing mechanism extending along an edge of the package substrate” teachings of Pearson to the device of Bhatia because Bhatia discloses in column 1 lines 63-65 that although only two supports are shown in the figure, there are actually three or more supports arranged in a triangle or a rectangle. The arrangement of the spring biasing mechanism disclosed by Pearson constitutes a rectangle formed by more than three supports. Further, each portion of the spring biasing mechanism has a width in a direction along the edge of the package substrate, and therefore may be considered to individually extend along the edge.
Regarding Claim 2, Bhatia as previously modified teaches the semiconductor chip package of claim 1, wherein the package substrate (14) comprises a first edge (left edge as pictured) and a second edge (right edge as pictured) opposite to the first edge (left edge), the spring biasing mechanism (52 & 54) comprises at least one first spring (52) positioned between the first edge (left edge) and the semiconductor chip (14) and at least one second spring (54) positioned between the second edge (right edge) and the semiconductor chip (14).
Regarding independent Claim 10, Bhatia teaches a semiconductor chip package, comprising:
a package substrate (Fig. 3: 14, column 1 line 57) having a first edge (left edge as pictured) and a second edge (right edge as pictured) opposite to the first edge (left edge); 
a semiconductor chip (Fig. 3: 10, column 1 line 55) mounted on the package substrate (10); 
a thermal interface material (Fig. 1: 26, column 1 line 66; pictured but not labeled in Fig. 3) positioned on the semiconductor chip (10); 
a lid (Fig. 3: 18, column 1 line 60) positioned over the thermal interface material (26), the lid (!8) having a substantially flat top surface (see Fig. 3) operable to receive a heatsink (the instant limitation “operable to receive a heatsink” is given patentable weight to the extent it imparts a further structural limitation on the device as claimed, wherein the surface of element 18 is considered capable of having a heatsink mounted thereon, and may function as a heat spreader; see MPEP § 2111.04); and 
at least one first spring (Fig. 2: 52, column 2 line 17) positioned on the package substrate (14) between the first edge (left edge) and the semiconductor chip (10) and between the package substrate (14) and the lid (18) and at least one second spring (Fig. 2: 54, column 2 line 17) positioned on the package substrate (14) between the second edge (right edge) and the semiconductor chip (10) and between the package substrate (14) and the lid (18), the at least one first and second spring (52 & 54) being operable to spring bias the lid (18) away from the package substrate (14) so that the lid (18), when subjected to a compressive force, can translate toward the package substrate (14) and impart a compressive force (the instant limitation “operable to spring bias… so that…” is considered functional language related to the manner of operating the device, wherein the disclosed device is considered capable of being used in the claimed manner; see MPEP § 2114) on the thermal interface material (26).
Bhatia is silent with respect to at least one first spring extending along an edge of the package substrate and at least one second spring extending along the edge of the package substrate. (Emphasis added)
Pearson discloses a semiconductor chip package comprising:
a package substrate (Fig. 11: 12, column 3 line 60);
at least one first spring (Fig. 7: 74, column 3 line 46 and top instance of Fig. 11: S, column 3 lines 56-58) extending along an edge (by broadest reasonable interpretation, each portion of the spring S has a width in a direction along the edge of the package substrate, and therefore may be considered to individually extend along the edge) of the package substrate (12) and at least one second spring (74 and bottom instance of S) extending along the edge (by broadest reasonable interpretation, each portion of the spring S has a width in a direction along the edge of the package substrate, and therefore may be considered to individually extend along the edge) of the package substrate.
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to apply the “at least one first spring extending along an edge of the package substrate and at least one second spring extending along the edge of the package substrate” teachings of Pearson to the device of Bhatia because Bhatia discloses in column 1 lines 63-65 that although only two supports are shown in the figure, there are actually three or more supports arranged in a triangle or a rectangle. The arrangement of the spring biasing mechanism disclosed by Pearson constitutes a rectangle formed by more than three supports. Further, each portion of the spring biasing mechanism has a width in a direction along the edge of the package substrate, and therefore may be considered to individually extend along the edge.
Regarding Claim 11, Bhatia as previously modified teaches the semiconductor chip package of claim 10, wherein the at least one first spring (52) positioned on the package substrate (14) between the first edge (left edge) and the semiconductor chip (10) is connected (first spring 52 is connected to second spring 54 through both the package substrate 14 and the lid 18) to the at least one second spring (54) positioned on the package substrate (14) between the second edge (right edge) and the semiconductor chip (10).
Regarding independent Claim 17, Bhatia teaches a method of manufacturing a semiconductor chip package, comprising: 
mounting a semiconductor chip (Fig. 3: 10, column 1 line 55) on a package substrate (Fig. 3: 14, column 1 line 57), the package substrate (Fig. 3: 14, column 1 line 57) having a first edge (left edge as pictured) and a second edge (right edge as pictured) opposite to the first edge (left edge); 
placing a thermal interface material (Fig. 1: 26, column 1 line 66; pictured but not labeled in Fig. 3) on the semiconductor chip (10); 
placing a lid (Fig. 3: 18, column 1 line 60) over the thermal interface material (26), the lid having a substantially flat top surface (see Fig. 3) operable to receive a heatsink (the instant limitation “operable to receive a heatsink” is given patentable weight to the extent it imparts a further structural limitation on the device as claimed, wherein the surface of element 18 is considered capable of having a heatsink mounted thereon, and may function as a heat spreader; see MPEP § 2111.04); and 
positioning at least one first spring (Fig. 2: 52, column 2 line 17) on the package substrate (14) between the first edge (left edge) and the semiconductor chip (10) and between the package substrate (14) and the lid (18) and at least one second spring (Fig. 2: 54, column 2 line 17) positioned on the package substrate (14) between the second edge (right edge) and the semiconductor chip (10) and between the package substrate (14) and the lid (18), the at least one first and second springs (52 & 54) being operable to spring bias the lid away from the package substrate (14) so that the lid (18), when subjected to a compressive force, can translate toward the package substrate (14) and impart a compressive force (the instant limitation “operable to spring bias… so that…” is considered functional language related to the manner of operating the device, wherein the disclosed device is considered capable of being used in the claimed manner; see MPEP § 2114) on the thermal interface material (26).
Bhatia is silent with respect to at least one first spring extending along the first edge of the package substrate and at least one second spring extending along the second edge of the package substrate. (Emphasis added)
Pearson discloses a method of manufacturing a semiconductor chip package comprising:
a package substrate (Fig. 11: 12, column 3 line 60);
positioning at least one first spring (Fig. 7: 74, column 3 line 46 and top instance of Fig. 11: S, column 3 lines 56-58) extending along an edge (by broadest reasonable interpretation, each portion of the spring S has a width in a direction along the edge of the package substrate, and therefore may be considered to individually extend along the edge) of the package substrate (12) and at least one second spring (74 and bottom instance of S) extending along the edge (by broadest reasonable interpretation, each portion of the spring S has a width in a direction along the edge of the package substrate, and therefore may be considered to individually extend along the edge) of the package substrate.
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to apply the “at least one first spring extending along an edge of the package substrate and at least one second spring extending along the edge of the package substrate” teachings of Pearson to the method of Bhatia because Bhatia discloses in column 1 lines 63-65 that although only two supports are shown in the figure, there are actually three or more supports arranged in a triangle or a rectangle. The arrangement of the spring biasing mechanism disclosed by Pearson constitutes a rectangle formed by more than three supports. Further, each portion of the spring biasing mechanism has a width in a direction along the edge of the package substrate, and therefore may be considered to individually extend along the edge.
Regarding Claim 18, Bhatia as previously modified teaches the method of claim 17, wherein the at least one first spring (52) positioned on the package substrate (14) between the first edge (left edge) and the semiconductor chip (10) is connected (first spring 52 is connected to second spring 54 through both the package substrate 14 and the lid 18) to the at least one second spring (54) positioned on the package substrate (14) between the second edge (right edge) and the semiconductor chip (10).
Regarding Claim 20, Bhatia as previously modified teaches the method of claim 17, wherein the at least one first spring (52) positioned between the first edge (left edge) and the semiconductor chip (10) and the at least one second spring (54) positioned between the second edge (right edge) and the semiconductor chip (10) comprise coil springs, cantilever springs or c-springs (column 2 line 17).

Claims 5 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Bhatia (U.S. Pat # 6,939,742) of record in view of Pearson (U.S. Pat # 6,501,658) of record as applied to claims 2 and 10 above, and further in view of Matta (U.S. Pat # 5,162,975) of record.
Regarding Claims 5 and 14, Bhatia as previously modified by Pearson teaches the semiconductor chip package of claims 2 and 10, and is silent with respect to wherein the at least one first spring positioned between the first edge and the semiconductor chip and the at least one second spring positioned between the second edge and the semiconductor chip comprise c-springs.
	Matta discloses a semiconductor chip package wherein at least one first spring (Fig. 7: 702, column 5 line 39) positioned between a first edge (left edge as pictured) of a package substrate (Fig. 7: 308, column 4 line 15) and a semiconductor chip (Fig. 7: 406, column 4 line 21) comprises a c-spring (see Fig. 7).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to apply the “at least one first spring positioned between the first edge and the semiconductor chip and the at least one second spring positioned between the second edge and the semiconductor chip comprise c-springs” teachings of Matta to the device of Bhatia because Matta discloses in column 5 lines 23-25 and lines 43-45 that c-springs are a common shape of spring suitable for use in demountable packaging.

Claims 6 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Bhatia (U.S. Pat # 6,939,742) of record in view of Pearson (U.S. Pat # 6,501,658) of record as applied to claim 1 above, and further in view of Refai-Ahmed (U.S. Pub # 2012/0043669) of record.
Regarding Claim 6, Bhatia as previously modified by Pearson teaches the semiconductor chip package of claim 1, and is silent with respect to wherein the thermal interface material comprises a metallic material.
	Refai-Ahmed discloses a semiconductor chip package wherein a thermal interface material comprises a metallic material (paragraph [0028]).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to apply the “thermal interface material comprises a metallic material” teachings of Refai-Ahmed to the device of Bhatia because Refai-Ahmed discloses that a metallic material is suitable for the intended use of a thermal interface material, consistent with the use of conducting heat as disclosed by Bhatia. It has been held that the selection of a known material based on its suitability for its intended use is prima facie obvious. See MPEP § 2144.07.
Regarding Claim 7, Bhatia as previously modified by Pearson teaches the semiconductor chip package of claim 1, and is silent with respect to wherein the thermal interface material comprises an organic material.
Refai-Ahmed discloses a semiconductor chip package wherein a thermal interface material comprises an organic material (paragraph [0028]).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to apply the “thermal interface material comprises an organic material” teachings of Refai-Ahmed to the device of Bhatia because Refai-Ahmed discloses that an organic material is suitable for the intended use of a thermal interface material, consistent with the use of conducting heat as disclosed by Bhatia. It has been held that the selection of a known material based on its suitability for its intended use is prima facie obvious. See MPEP § 2144.07.

Response to Arguments
Applicant's arguments filed June 17, 2022 have been fully considered but they are not persuasive. 
Regarding Applicant’s argument (p. 9-10) Applicant argues that the prior art of Bhatia fails to teach or suggest the limitation “a spring mechanism extending along an edge of the package substrate” as recited in claim 1, along with similar limitations in claims 10 and 17.
	Examiner respectfully submits that Bhatia is not relied upon for the limitation in question under the present rejection. The prior art of Pearson teaches an arrangement of a spring mechanism extending along an edge of a package substrate, and it would be obvious to one of ordinary skill in the art that the springs taught by Bhatia may be arranged in the manner disclosed by Pearson. Further, each individual spring is a three-dimensional object, such that each spring extends in a directed parallel to the edge of the package substrate. Therefore, by arranging the springs along an edge of the package substrate, the springs therefore would be considered to extend along the edge of the package substrate. 
In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references. See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action. Accordingly, THIS ACTION IS MADE FINAL. See MPEP § 706.07(a). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GARDNER W. S. SWAN whose telephone number is (571)272-4311. The examiner can normally be reached M-F 10AM-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, THAO X. LE can be reached on 571-272-1708. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/THAO X LE/Supervisory Patent Examiner, Art Unit 2892                                                                                                                                                                                                        



/GARDNER W. S. SWAN/Examiner, Art Unit 2892